


110 HR 1853 IH: Jose Medina Veterans Affairs Police

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1853
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Ms. Watson introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to ensure
		  that Department of Veterans Affairs police officers receive training to
		  interact with visitors and patients at Department medical facilities who are
		  suffering from mental illness.
	
	
		1.Short titleThis Act may be cited as the
			 Jose Medina Veterans Affairs Police
			 Training Act of 2007.
		2.FindingsCongress finds the following:
			(1)On September 30,
			 2006, there were an estimated 24,000,000 living veterans.
			(2)7.8 percent of the
			 total estimated resident population of the United States and Puerto Rico are
			 recipients, or potential recipients, of veterans’ benefits from the Federal
			 Government.
			(3)For fiscal year
			 2008, it is estimated that there will be 5,800,000 veterans seeking medical
			 care from the Federal Government, and that 2,800,000 veterans will receive
			 compensation for service-related conditions.
			(4)These veterans may
			 potentially seek medical assistance by directly contacting a Department of
			 Veterans Affairs Medical Center.
			(5)According to a 2003
			 study conducted by the United States Army, 15 to 20 percent of veterans of the
			 conflicts in Iraq and Afghanistan are showing symptoms of post-traumatic stress
			 disorder (in this Act referred to as PTSD).
			(6)Studies show that
			 members of the reserve components are particularly vulnerable to PTSD, and
			 females face a higher risk for PTSD than do males.
			(7)Approximately 20
			 to 25 percent of the women who served in Vietnam and in the Persian Gulf War
			 developed PTSD, and psychologists are expecting figures to be at least as high
			 for Operation Iraqi Freedom.
			(8)According to
			 figures released by the Department of Defense, more than 1,000,000 American
			 troops have served thus far in the conflicts in Iraq and Afghanistan, and some
			 experts predict that the number eventually requiring mental health treatment
			 could exceed 100,000.
			3.Sense of
			 CongressIt is the sense of
			 Congress that while the United States is conducting combat operations in
			 Afghanistan and Iraq, the Department of Veterans Affairs should better prepare
			 its police force to interact with patients and visitors at Department medical
			 facilities who suffer from mental illness.
		4.Training for
			 Department of Veterans Affairs police officers to interact with individuals
			 suffering from mental illness
			(a)Training for
			 Department of Veterans Affairs police officers To interact with individuals
			 suffering from mental illness
				(1)In
			 generalChapter 9 of title 38, United States Code, is amended by
			 adding at the end the following new section:
					
						906.Training for
				Department police officers to interact with individuals suffering from mental
				illnessThe Secretary shall
				ensure that all Department police officers receive training on how to interact
				with visitors and patients at Department medical facilities who are suffering
				from, or who exhibit symptoms of, mental
				illness.
						.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
					
						
							906. Training for Department police
				officers to interact with individuals suffering from mental
				illness.
						
						.
				(b)Effective
			 dateThe Secretary shall implement section 906 of title 38,
			 United States Code, as added by subsection (a), not later than 8 months after
			 the date of the enactment of this Act.
			
